Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 02/09/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-5, 7-16, and 18, Applicant argues that Vicard does not disclose a RF device with two chips having different operating frequencies. In Vicard, RFID devices are manufactured collectively (FIG. Sa) and then separated from each other to render them functional (FIG. Sb). Vicard, col. 4, ln. 54-61. Each functional device 2 of Vicard is made of a single chip. Vicard requires cutting the wires 41 and 42 of FIG. 5a to define the antenna 41' and 42' of each functional device of FIG. 5b. Vicard, col. 4, ln. 54-61. Even if one correlates the device of FIG. 5a to claim 1, Vicard does not teach or suggest that the device of FIG 5a includes two chips having different operating frequency ranges. This appears to be acknowledged by the Examiner at page 10 of the outstanding Office Action. As to Vicard, Applicant respectfully disagrees with the Examiner's assertion at Page 10 of the Office Action that "[r]egardless of the manufacturing process of the devices of Vicard, the final outcomes disclose the structural elements of the instant limitations as claimed." FIG. SA of Vicard does not disclose a functional RF device. Only FIG. SB (among FIGS. SA and SB) shows a functional RF device. This device is only composed of a single chip. Also, the last paragraph of Vicard ( end of column 6) states that, to allow the 

Examiner’s Response: The Examiner respectfully disagrees with the Applicant’s argument. Claim 1 is an apparatus claim that is patentably defined by its structure comprising two chips connected (in parallel) by two wires.  The rest of the claim is the intended uses/results. Vicard provides for the claimed structure as mapped above. The Examiner agrees with the Applicant that Vicard does not explicitly teach an RF device with two chips having different operating frequencies. However, Rofougaran discloses a first chip having a first frequency range [see Para 15] and a second chip having a second operating frequency range lower than the first operating frequency range [see Para 15]. In addition, the Examiner disagrees with the Applicant that the devices of Vicard are manufactured collectively and are made of a single chip. Regardless of the manufacturing process of the devices of Vicard, the final outcomes disclose the structural elements of the instant limitations as claimed. Furthermore, The Examiner disagrees with the Applicant that Vicard does not disclose forming coupling devices associated with either the first chip or the second chip, at each operating frequency range. Rofougaran discloses a first chip having a first frequency range [see Para 15] and a second chip having a second operating frequency range lower than the first operating frequency range [see Para 15], 

Argument (2): Regarding Claims 1-5, 7-16, and 18, Applicant argues that the Examiner appears to be disregarding some elements of claim 1 as mere intended uses/results. Applicant respectfully disagrees, noting that the MPEP Section 2114 expressly states that "features of an apparatus may be recited either structurally or functionally." Applicant has amended claim 1 in an effort to impart more structural elements and proper functional limitations on the claimed device, as opposed to anything that could be characterized as merely reciting an intended use. At page 10 of the Office Action, the Examiner asserts that "coupling devices are not claimed as the structural elements of the apparatus." Applicant's proposed amendments to claim 1 are believed to address the Examiner's concerns in this regard. Claim 1 as amended recites "the coupling device being a dipole antenna provided with an impedance matching loop." The Rofougaran reference, contrary to the assertions in the Office Action, does not disclose two chips. In the cited Paragraph [0015], Rofougaran only discloses the known communication protocols. Applicant does not understand how the teachings of Rofougaran can be paired with those of the Vicard reference. The invention differs fundamentally in the approach: to provide communication both in the near field and the far field, the invention propose two chips functioning at different frequency bands (vs a single chip as in Vicard). The same first and 
Examiner’s Response: The Examiner respectfully disagrees with the Applicant’s argument. While the amended claim 1 recites “the coupling device being a dipole antenna provided with an impedance matching loop”, the claim, as currently recited, fails to recite the “coupling device” as a patentably defined structural element of the “radio frequency transmission-reception device”. 
In addition, it is noted that the wherein clauses “wherein, during operation of the radio frequency transmission-reception device, the first conductive wire element and the second conductive wire element combine with the second characteristic impedance of the second chip so as to form a coupling device associated with the first chip in the first operating frequency range, the coupling device being a dipole antenna provided with an impedance matching loop” and “wherein, during operation of the radio frequency transmission-reception device, the first conductive wire element and the second conductive wire element combine with the first characteristic impedance of the first chip so as to form a coupling device associated with the second chip in the second operating frequency range” do not carry patentable weight as they do not further limit the recited 
Furthermore, it is noted that the wherein clauses fail to include details on making structural connection between “the first conductive wire element and the second conductive wire element”, two structural elements, and “the second characteristic impedance”, a non-structural label (a numeral value). The term “combine” is broadly claimed and thus fails to include any further limitation of any of the structural elements of the radio frequency transmission-reception device.
Finally, patentability of an “apparatus” claim is determined based on its structure. The combined teachings of Vicard and Rofougaran disclose all of the claimed limitations, as currently recited. For compact prosecution, all of the limitations have been addressed.